


 

Exhibit 10.27

 

AMENDMENT TO EQUITYHOLDERS AGREEMENT
OF
STATION CASINOS, INC.,
FERTITTA COLONY PARTNERS LLC
AND
FERTITTA PARTNERS LLC

 

THIS AMENDMENT TO EQUITYHOLDERS AGREEMENT OF STATION CASINOS, INC., FERTITTA
COLONY PARTNERS LLC AND FERTITTA PARTNERS LLC, dated as of February 27, 2008
(the “Amendment”) is by and among Station Casinos, Inc., a Nevada corporation
(“Station”), Fertitta Colony Partners LLC, a Nevada limited liability company
(“Parent”), Fertitta Partners LLC, a Nevada limited liability company (“Fertitta
Partners”), FCP Holding, Inc., a Nevada corporation (“FCP Holding”), and FCP
VoteCo, LLC, a Nevada limited liability company (“FCP VoteCo”).

 

RECITALS

 

A.            WHEREAS, effective as of November 7, 2007, the undersigned entered
into the Equityholders Agreement of Station, Parent and Fertitta Partners (the
“Equityholders Agreement”) by and among Station, Parent, Fertitta Partners, FCP
Holding, FCP VoteCo and the other direct and indirect equityholders of Station,
Parent and Fertitta Partners identified on the signature pages thereto. 
Capitalized terms used herein and not otherwise defined have the meaning set
forth in the Equityholders Agreement;

 

B.            WHEREAS, the undersigned desire to amend the Equityholders
Agreement on the terms and subject to the conditions hereof.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
undersigned agree to amend the Equityholders Agreement as follows:

 

AGREEMENT

 

1.             Amendment to Equityholders Agreement.

 

(a)           Section 2.1(a) of the Equityholders Agreement is hereby amended
and restated in its entirety as follows:

 

(a)           Appointment and Term of Directors; Vacancies.

 

(i)            The Board of Directors shall consist of six (6) directors, or
such other number of members as may be agreed by a Supermajority of the Board of
Directors.  Subject to Sections 2.1(a)(ii), 2.1(a)(iii), 2.1(a)(iv) and
2.1(a)(v), the Named Executive Officers shall have the right to appoint up to
three (3) members of the Board of Directors (each, a “Named Executive Director,”
and, collectively, the “Named Executive Directors”), the VoteCo Sponsor Member
shall have the right to appoint up to two (2) members of the Board of Directors
(each, a “Sponsor Director,” and, collectively, the “Sponsor Directors”), and
one (1) member of the Board of Directors shall be appointed as

 

--------------------------------------------------------------------------------


 

mutually agreed by the Named Executive Officers and the VoteCo Sponsor Member
(the “Independent Director”).  Any member of the Board of Directors may resign
at any time upon written notice to Station; provided, however, that, subject to
applicable law, for so long as Frank J. Fertitta III and Lorenzo J. Fertitta
serve as a Chief Executive Officer and/or President of Station, the Named
Executive Officers shall appoint Frank J. Fertitta III and Lorenzo J. Fertitta
to serve as Named Executive Directors.  Any such resignation shall take effect
at the time specified therein or, if the time be not specified, upon receipt
thereof, and the acceptance of such resignation, unless required by the terms
thereof, shall not be necessary to make such resignation effective.  The Named
Executive Officers shall have the sole right to remove the Named Executive
Directors, the VoteCo Sponsor Member shall have the sole right to remove the
Sponsor Directors, and the Independent Director shall be removed as mutually
agreed by the Named Executive Officers and the VoteCo Sponsor Member; provided
that, the VoteCo Sponsor Member shall remove a Sponsor Director, the Named
Executive Officers shall remove a Named Executive Director, and the Named
Executive Officers and VoteCo Sponsor Member shall mutually remove the
Independent Director, if there is Cause to remove such Sponsor Director, Named
Executive Director or Independent Director.  Subject to Sections 2.1(a)(ii),
2.1(a)(iii), 2.1(a)(iv) and 2.1(a)(v), should any individual designated or
elected as a member of the Board of Directors be unwilling or unable to serve,
or otherwise cease to serve (including by means of removal), a Named Executive
Director vacancy shall be filled by the Named Executive Members, a Sponsor
Director vacancy shall be filled by the VoteCo Sponsor Member, and an
Independent Director vacancy shall be filled in accordance with the provisions
of subsections (ii), (iii) and (iv) below.

 

(ii)           Upon the death or Disability of both of the Named Executive
Officers, the Board of Directors shall be appointed as follows:  (A) if the
Named Executive Members continue to own, in the aggregate, more than fifty
percent (50%) of the total Class B Units issued by Parent and Class A Units and
Class B Units issued by Fertitta Partners (collectively, the “Fertitta Units”)
to the Named Executive Members on the date hereof, the Named Executive Designees
shall have the right to appoint two (2) members of the Board of Directors, which
directors shall be deemed to be Named Executive Directors, the VoteCo Sponsor
Member shall be entitled to appoint three (3) members of the Board of Directors,
which directors shall be deemed to be Sponsor Directors, and one (1) member of
the Board of Directors shall be appointed as mutually agreed by the Named
Executive Designees and the VoteCo Sponsor Member, which director shall be
deemed to be the Independent Director; (B) if such Named Executive Members
continue to own, in the aggregate, fifty percent (50%) or less but greater than
twenty-five percent (25%) of the total number of Fertitta Units issued to the
Named Executive Members on the date hereof, the Named Executive Designees shall
have the right to appoint one (1) member of the Board of Directors, which
director shall be deemed to be a Named Executive Director, the VoteCo Sponsor
Member shall be entitled to appoint four (4) members of the Board of Directors,
which directors shall be deemed to be Sponsor Directors, and one (1) member of
the Board of Directors shall be appointed as mutually agreed by the Named
Executive Designees and the VoteCo Sponsor Member, which director shall be
deemed to be the Independent Director; (C) if such Named Executive Members
continue to own, in the aggregate, twenty-five percent (25%) or less but greater
than ten percent (10%) of the total number of Fertitta Units issued to the Named
Executive Members on

 

 

2

--------------------------------------------------------------------------------


 

the date hereof, one (1) member of the Board of Directors shall be appointed as
mutually agreed by the Named Executive Designees and the VoteCo Sponsor Member,
which director shall be deemed to be the Independent Director, and the VoteCo
Sponsor Member shall be entitled to appoint five (5) members of the Board of
Directors, which directors shall be deemed to be Sponsor Directors; and (D) if
such Named Executive Members continue to own, in the aggregate, less than ten
percent (10%) of the total number of Fertitta Units issued to the Named
Executive Members on the date hereof, the Named Executive Designees shall not
have the right to appoint any members to the Board of Directors and all six
(6) members of the Board of Directors shall be appointed by the VoteCo Sponsor
Member, which directors shall be deemed to be Sponsor Directors; provided that
if the members of the Board of Directors are being appointed pursuant to
Section 2.1(a)(ii)(B) or 2.1(a)(ii)(C), then no action of the Board of Directors
shall require the approval of a Supermajority of the Board of Directors;
provided, further, that the Named Executive Designees may only appoint those
individuals listed in the Side Letter Agreement as their designee(s) to the
Board of Directors, and shall make such appointments in the manner set forth in
the Side Letter Agreement, or such other individual(s) reasonably acceptable to
the VoteCo Sponsor Member; provided, further, that the Named Executive Directors
appointed pursuant to Section 2.1(a)(ii)(A) shall be required to make timely
decisions and shall not be permitted to abstain from any decision that requires
the approval of a Supermajority of the Board of Directors.

 

(iii)          In the event at least one Named Executive Officer continues to
serve as a member of the Board of Directors of Station and as Chief Executive
Officer and/or President of Station, the Board of Directors shall be appointed
as follows:  if the Named Executive Members continue to own, in the aggregate,
twenty-five percent (25%) or less of the total number of Fertitta Units issued
to the Named Executive Members on the date hereof, the Named Executive Officers
and the Named Executive Designees shall have the right to appoint two
(2) members of the Board of Directors, which directors shall be deemed to be
Named Executive Directors, the VoteCo Sponsor Member shall be entitled to
appoint three (3) members of the Board of Directors, which directors shall be
deemed to be Sponsor Directors, and one (1) member of the Board of Directors
shall be appointed as mutually agreed by the Named Executive Officers, the Named
Executive Designees and the VoteCo Sponsor Member, which director shall be
deemed to be the Independent Director; provided that if the members of the Board
of Directors are being appointed pursuant to this Section 2.1(a)(iii) and the
Named Executive Members continue to own, in the aggregate, less than ten percent
(10%) of the total number of Fertitta Units issued to the Named Executive
Members on the date hereof, then no action of the Board of Directors shall
require the approval of a Supermajority of the Board of Directors.

 

(iv)          In the event at least one Named Executive Officer continues to
serve as a member of the board of directors of Station but neither Named
Executive Officer is serving as the Chief Executive Officer and/or the President
of Station, the Board of Directors shall be appointed as follows:  (A) if the
Named Executive Members continue to own, in the aggregate, more than
twenty-five percent (25%) of the total number of Fertitta Units issued to the
Named Executive Members on the date hereof, the Named Executive Officers and the
Named Executive Designees shall have the right to appoint three (3) members of
the Board of Directors, which directors shall be deemed to be

 

 

3

--------------------------------------------------------------------------------


 

Named Executive Directors, the VoteCo Sponsor Member shall be entitled to
appoint two (2) members of the Board of Directors, which directors shall be
deemed to be Sponsor Directors, and one (1) member of the Board of Directors
shall be appointed as mutually agreed by the Named Executive Officers, the Named
Executive Designees and the VoteCo Sponsor Member, which director shall be
deemed to be the Independent Director; (B) if the Named Executive Members
continue to own, in the aggregate, twenty-five percent (25%) or less but greater
than ten percent (10%) of the total number of Fertitta Units issued to the Named
Executive Members on the date hereof, the Named Executive Officers and the Named
Executive Designees shall have the right to appoint two (2) members of the Board
of Directors, which directors shall be deemed to be a Named Executive Directors,
the VoteCo Sponsor Member shall have the right to appoint three (3) members of
the Board of Directors, which directors shall be deemed to be Sponsor Directors,
and one (1) member of the Board of Directors shall be appointed as mutually
agreed by the Named Executive Officers, the Named Executive Designees and the
VoteCo Sponsor Member, which director shall be deemed to be the Independent
Director; and (C) if the Named Executive Members continue to own, in the
aggregate, less than ten percent (10%) of the total number of Fertitta Units
issued to the Named Executive Members on the date hereof, the Named Executive
Officers and the Named Executive Designees shall have the right to appoint two
(2) members of the Board of Directors, which directors shall be deemed to be a
Named Executive Directors, the VoteCo Sponsor Member shall have the right to
appoint three (3) members of the Board of Directors, which directors shall be
deemed to be Sponsor Directors, and one (1) member of the Board of Directors
shall be appointed as mutually agreed by the Named Executive Officers, the Named
Executive Designees and the VoteCo Sponsor Member, which director shall be
deemed to be the Independent Director; provided that if the members of the Board
of Directors are being appointed pursuant to Section 2.1(a)(iv)(B) or
2.1(a)(iv)(C), then no action of the Board of Directors shall require the
approval of a Supermajority of the Board of Directors.

 

(v)           In the event that the members of the Board of Directors are not
being appointed pursuant to Section 2.1(a)(ii) and neither Named Executive
Officer is serving as (i) the Chief Executive Officer and/or President of
Station nor (ii) as a member of the Board of Directors of Station, then
one (1) member of the Board of Directors shall be appointed as mutually agreed
by the Named Executive Officers, the Named Executive Designees and the VoteCo
Sponsor Member, which director shall be deemed to be the Independent Director,
and the VoteCo Sponsor Member shall be entitled to appoint five (5) members of
the Board of Directors, which directors shall be deemed to be Sponsor Directors,
and no action of the Board of Directors shall require the approval of a
Supermajority of the Board of Directors.

 

(b)           Section 1.1(a) of the Equityholders Agreement is hereby amended by
adding in alphabetical order a new definition “Independent Director” to read:
““Independent Director” has the meaning set forth in Section 2.1(a)(i).”

 

                                2.             Continued Effectiveness of
Agreement.  Except as expressly provided herein, the Equityholders Agreement
shall remain unchanged, unaltered and in full force and effect.

 

 

4

--------------------------------------------------------------------------------


 

                                3.             Headings.  Section and subsection
headings in this Amendment are included in this Amendment for convenience of
reference only and shall not constitute a part of this agreement for any other
purpose or be given any substantive effect.

 

                                4.             Governing Law.  This Amendment
shall be governed by and interpreted in accordance with the law of the State of
Nevada.

 

                                5.             Counterparts.  This Amendment may
be executed in any number of counterparts and when so executed, all of such
counterparts shall constitute a single instrument binding upon all parties
notwithstanding the fact that all parties are not signatory to the original or
to the same counterpart.

 

 

5

--------------------------------------------------------------------------------


 

                                IN WITNESS WHEREOF, the parties hereto have
executed this Amendment, effective as of the date set forth above.

 

 

 

STATION CASINOS, INC.

 

 

 

 

By:

/s/ Thomas M. Friel

 

Name:

Thomas M. Friel

 

Title:

Executive Vice President, Chief Accounting

 

 

Officer and Treasurer

 

 

 

 

 

 

 

FERTITTA COLONY PARTNERS LLC

 

 

 

By:

/s/ Lorenzo J. Fertitta

 

Name:

Lorenzo J. Fertitta

 

Title:

Vice President

 

 

 

 

 

 

 

FERTITTA PARTNERS LLC

 

 

 

 

By:

/s/ Lorenzo J. Fertitta

 

Name:

Lorenzo J. Fertitta

 

Title:

Vice President

 

 

 

 

 

 

 

FCP HOLDING, INC.

 

 

 

By:

/s/ Lorenzo J. Fertitta

 

Name:

Lorenzo J. Fertitta

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

FCP VOTECO, LLC

 

 

 

By:

/s/ Lorenzo J. Fertitta

 

Name:

Lorenzo J. Fertitta

 

Title:

Vice President

 

--------------------------------------------------------------------------------
